ACCEPTED
                                                                                                        06-14-00100-CV
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  5/28/2015 11:52:03 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                        No. 6-14-00100-CV

MARK J. MUELLER                                          IN THE COURT OF APPEALS
                                                                            FILED IN
                                                                     6th COURT OF APPEALS
VS.                                                                    TEXARKANA, TEXAS
                                                         FOR THE 6TH SUPREME
                                                                     5/28/2015 11:52:03 AM
JAMES H. DAVIS, INDIVIDUALLY,                            JUDICIAL DISTRICTDEBBIE
                                                                              OF AUTREY
                                                                                  TEXAS
JAMES H. DAVIS D/B/A J.D. MINERALS                        TEXARKANA, TEXASClerk
AND JDMI, LLC.


        SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Mark Mueller, APPELLANT, and pursuant to the Texas Rules Appellant

Procedure, moves this court to extend time to file the brief and for such would respectfully show

as follows:

       1. On October 8, 2014, the 71st Judicial Court of Harrison County entered final summary

judgment in cause number 11-0858 in favor of Defendant JAMES H. DAVIS INDIVIDUALLY,

JAMES H. DAVIS D/B/A J.D. MINERALS AND JDMI, LLC, and against PLAINTIFF.

       2. On October 17, 2014, Plaintiff filed his motion for rehearing and motion for new trial.

       3. On December 19, 2014, Notice of Appeal was filed in this Honorable Court.

       4. On or about March 31, 2015, the District Clerk of Harrison County, Texas filed the

clerk's record with this Honorable Court.

       5. On April 27, 2015, the Court granted Appellate’s Motion to Extend the time to file

Appellate’s brief until June 1, 2015.

       6. On or about May 14, 2015, the District Clerk of Harrison County, Texas filed the

clerk’s supplemental record with this Honorable Court.

       7. Appellate's attorney has been diligently working on appellate’s brief, and would
request a little more time to complete said brief.


       8. Appellant requests and additional fifteen (15) days to file the brief, that is an

extension of time to and including June 16, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant an

extension of time to file the brief in this cause until June 16, 2015.


                      RESPECTFULLY SUBMITTED
                      /s/R. Bob Whitehurst
                       Bob Whitehurst
                       5380 Old Bullard Road, Suite 600, #363
                       Tyler, Texas 75703
                       (903)593-5588
                       State Bar #21358100


                                CERTIFICATE OF CONFERENCE

       Prior the filing of this motion, I contacted Douglas McLallen via fax, attorney for
appellee, and he indicated he was unopposed to said motion.
                                       /s/R. Bob Whitehurst
                                         Bob Whitehurst



                                   CERTIFICATE OF SERVICE

   I hereby certify that a true copy of the above and foregoing instrument has been served on all
counsel of record in accordance with the Rules of Civil Procedure on this 28th day of May,
2015.

                                               /s/R. Bob Whitehurst
                                                 Bob Whitehurst